Citation Nr: 0600089	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-29 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE


Entitlement to service connection for tinnitus.


REPRESENTATION


Veteran represented by: Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Purnima Boominathan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1968, August 1968 to August 1970, and from August 1970 
to November 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The veteran testified at a Travel Board hearing before the 
undersigned Judge in December 2004.  A transcript of the 
hearing testimony is associated with the claim file.


FINDING OF FACT

The veteran's tinnitus is attributable to service secondary 
to the noise exposure sustained therein.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, tinnitus was incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for tinnitus.  In 
statements and testimony, the veteran stated that while in 
Vietnam he served in batteries that fired the 105 mm. and 175 
mm. howitzers and 8 inch guns, and he did not wear hearing 
protection.  The veteran contends that he has chronic 
persistent ringing in his ears, which he has had tinnitus 
since his return from Vietnam. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

The service medical records, including the reports of 
entrance and separation examinations, did not contain a 
complaint, finding, or history of tinnitus.

Service personnel records show that veteran is a combat 
veteran who twice served in Vietnam, where his primary duties 
were a rifleman and a cannoneer, and that he served both in 
infantry and artillery units. The veteran was awarded the 
Purple Heart Medal and Combat Infantryman Badge while serving 
in the Vietnam conflict.  

On VA examination in December 2003, the veteran complained of 
ringing in his ears since he was around artillery guns.  He 
stated that during service in Vietnam he was exposed to small 
arms fire and daily artillery fire.  He also stated that 
after service he was not exposed to loud noises.  The 
audiologist expressed the opinion that the most likely 
etiology of the veteran's tinnitus was repeated big gun 
exposure. 
There is no other medical evidence from any VA or private 
medical professional relating to the tinnitus to another 
cause.

As tinnitus was first documented after service and is 
currently shown, the remaining question is whether the 
evidence, including that pertinent to service, establishes 
that tinnitus was incurred during service.  38 C.F.R. § 
3.303(d).  In this case, there is uncontroverted evidence 
that the veteran was exposed to small arms and artillery fire 
as a rifleman and cannoneer and that he served in combat, 
which establishes an acoustic injury during service.   

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses, that is, that he had ringing in his ears in service 
and that it has continued and increased in severity.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The veteran's 
report that he had ringing in his ears during service is 
competent and determined to be credible.

In light of the all the evidence of record, including the 
December 2003 VA examination, and resolving doubt in favor of 
the veteran, the Board finds that the veteran has established 
that he has tinnitus which originated in service.  Thus, the 
evidence supports a grant of service connection for tinnitus.  

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  .


ORDER

Service connection for tinnitus is granted, subject to the 
laws and regulations regarding the payment of monetary 
benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


